Title: From Thomas Jefferson to Samuel Smith, 23 April 1792
From: Jefferson, Thomas
To: Smith, Samuel


          
            Sir
            Philadelphia Apr. 23. 1792.
          
          I have been prevented by business from sooner answering your favor of the 15th. In the mean time you will probably have seen a correspondence in the public papers between Mr. Hammond and myself explanatory of the subject of your letter. Lest you should not however I have the pleasure to inclose it to you. Still I think it will be prudent in merchants who send vessels to England, to instruct them to make due enquiry before they commit themselves so far in an English port. I am with great respect Sir Your most obedt. humble servt.,
          
            Th: Jefferson
          
        